DETAILED ACTION

  	The amendment filed July 12, 2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, 11-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski et al. (8,936,289) in view of Ciocarlie et al. (8,979,152).
 	The patent to Kozlowski et al. shows a gripper (100 or 200) comprising rotors (110,112) rotatably mounted to opposing angular jaws (see Figs. 1 and2) wherein each angular jaw is formed as a tooling member made up of a base (124), a middle segment (126), and a distal segment (128).  An embodiment shown in Figure 5 includes a rotor (414 or 418), a base (402), middle segments (404,406), and distal segment (408).  Tendons (410) are wound around the drive shaft or “rotor” (414) and along each tooling member to actively pivot the jaws between a gripping position and an open position.  The Kozlowski et al. patent does not disclose an abducting tendon for autonomously returning the tooling member to an ungripped or open position as called for in the above claims of the instant application.
 	However, the patent to Ciocarlie et al. shows a gripper substantially similar to the Kozlowski et al. gripper, but each of the Ciocarlie et al. tooling members includes an adducting tendon (416) for moving the tooling member towards a gripping position and a separate abducting tendon assembly (418, 430) urging the tooling member to an ungripped position.  As best shown in Figure 4 the adducting 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide separate adducting and abducting tendons on each of the Kozlowski et al. tooling members, similar to that shown in the Ciocarlie et al. patent, so that each tooling member would autonomously return to an ungripped position as the jaws rotate away from a workpiece.
 	Regarding claim 11, it would have been an obvious choice of mechanical design to form the rotating points (see elements 436a, 436b, 436c in Fig. 4 of Ciocarlie et al.) as pulleys for reducing friction between the tendon and rotating points as is well known in the art.
 	In regard to claim 14, the Kozlowski et al. patent shows an embodiment in Figure 2 comprising a single finger (202) opposing a pair of fingers (204, 206).
Response to Arguments
 	As best shown in Figure 5 of the Kozlowski et al. patent, when rotor (414 or 418) rotates, at least one of the tendons wound therearound would inherently tension as it is pulled around the pulley attached to the drive shaft rotor (414). 
 	Regarding claim 15, the abducting tendon assembly would include the line (418) and attached spring portion (430) as broadly as recited in the claim.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/26/2021